STATE OF MICHIGAN

                            COURT OF APPEALS



ESTATE OF KENNETH GENE OWENS, by                                  UNPUBLISHED
ROBIN M. OWENS, Personal Representative,                          June 28, 2018

              Plaintiff-Appellee,

v                                                                 No. 338392
                                                                  Oakland Circuit Court
MANTHA MANAGEMENT GROUP, INC.,                                    LC No. 2016-152752-NO
doing business as TIM HORTON’S OF
WATERFORD,

              Defendant-Appellant,

and

MECO PROPERTY MAINTENANCE, INC.,
LEONARD C. CARNAGHI, INC., NAGLE
PAVING COMPANY, THD DONUT
DELAWARE, INC., and TIM DONUTS US
LIMITED, INC.,

              Defendants.


Before: MURPHY, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

        I concur with the majority’s reasoning regarding causation and the result of the opinion
on that basis. However, I decline to join with the remainder of the majority’s opinion.

                                                           /s/ Amy Ronayne Krause




                                              -1-